CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 was filed after the mailing date of the Notice of Allowability on 4/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The closest prior art is that made of record in the Notice of Allowability mailed on 4/14/2022, the entire contents of which is incorporated herein by reference. As stated in the Notice of Allowability mailed on 4/14/2022, the primary reason for allowance of claims 1-15 is the recitation in claim 1 of an absorption temporary fixing sheet having a surface resistivity of 1.0x104 Ω/□ to 1.0x1010 Ω/□ and wherein a silicon chip vertical adhesive strength of a surface of the foam layer after 18 hours at -30ºC is represented by V1 (N1/1cm2), a silicon chip vertical adhesive strength thereof after 18 hours at 23ºC is represented by V2 (N/1cm2), and a silicon chip vertical adhesive strength thereof after 18 hours at 80ºC is represented by V3 (N/1cm2); and a silicon chip shearing adhesive strength of the surface of the foam layer after 18 hours at -30ºC is represented by H1 (N/1cm2), a silicon chip shearing adhesive strength thereof after 18 hours at 23ºC is represented by H2 (N/1cm2), and a silicon chip shearing adhesive strength thereof after 18 hours at 80ºC is represented by H3 (N/1cm2), relationships of V1<H1, V2<H2, and V3<H3 are satisfied. 
Additional close prior art includes Soejima et al. (US 2012/237764) cited on the IDS filed by Applicants on 6/6/2022. Soejima et al. teach a pressure sensitive adhesive tape for fixing of electronic parts comprising a thermally expandable pressure-sensitive adhesive layer having a surface resistanceof 1.0 x 1013 Ω/□ (see ¶14). Soejima et al. fails to disclose that a silicon chip vertical adhesive strength of a surface of the thermally expandable (i.e. foam) layer after 18 hours at -30ºC is represented by V1 (N1/1cm2), a silicon chip vertical adhesive strength thereof after 18 hours at 23ºC is represented by V2 (N/1cm2), and a silicon chip vertical adhesive strength thereof after 18 hours at 80ºC is represented by V3 (N/1cm2); and a silicon chip shearing adhesive strength of the surface of the foam layer after 18 hours at -30ºC is represented by H1 (N/1cm2), a silicon chip shearing adhesive strength thereof after 18 hours at 23ºC is represented by H2 (N/1cm2), and a silicon chip shearing adhesive strength thereof after 18 hours at 80ºC is represented by H3 (N/1cm2), relationships of V1<H1, V2<H2, and V3<H3 are satisfied. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766